Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-14-00108-CV

              IN THE INTEREST OF N.I.V.S. and M.C.V.S., Minor Children

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-20008
                        Honorable Janet P. Littlejohn, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Dino Villarreal.

       SIGNED March 11, 2015.


                                               _____________________________
                                               Rebeca C. Martinez, Justice